DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furusawa et al. US 2014/0151954 (“Furusawa”).
Regarding claim 1, Furusawa disclosed a sheet supply device, comprising: 
a sheet stacking component having a stack surface on which a plurality of sheets are stacked (Figure 1); 
a first roller (5) configured to convey an uppermost sheet of the plurality of sheets from the sheet stacking component toward a downstream side in a conveying direction of the sheet; 
a second roller (23) configured to further convey the sheet conveyed by the first roller; and 
a stopper (30) rotatable around a rotation shaft along a width direction of the sheet parallel to the stack surface and perpendicular to the conveying direction, the stopper having an abutting surface against which a leading end of the sheet on the downstream side in the conveying direction abuts (see at least Figures 3A-4B), 
wherein the stopper rotates around the rotation shaft such that a posture of the stopper switches between a first posture having a first angle at which an angle between the abutting surface and the stack surface is an obtuse angle (Figure 3A), and a second posture having a second angle at which an angle between the abutting surface and the stack surface is an obtuse angle, the second angle being greater than the first angle (Figure 3B).
  Regarding claim 2, Furusawa disclosed a shaft center of the rotation shaft is present at a height position that is lower than or equal to a height position of the stack surface (paragraph 0031 and Figure 4B).
Regarding claim 3, Furusawa disclosed the stopper is configured to freely adjust the angles of the abutting surface in the first posture and the second posture (see at least Figures 3A-4B).  
	Regarding claim 8, Furusawa disclosed the first roller, the second roller, and stopper are configured to convey a single sheet in the conveying direction, with the proviso that two or more sheets are not conveyed at one time by the first roller, the second roller, and stopper (see at least the abstract).
 	Regarding claim 9, Furusawa disclosed an image forming apparatus, comprising:  a sheet supply device, comprising: 
 	a sheet stacking component having a stack surface on which a plurality of sheets are stacked (Figure 1); a first roller (5) configured to convey an uppermost sheet of the plurality of sheets from the sheet stacking component toward a downstream side in a conveying direction of the sheet; a second roller (23) configured to further convey the sheet conveyed by the first roller; and a stopper (30) rotatable around a rotation shaft along a width direction of the sheet parallel to the stack surface and perpendicular to the conveying direction (as mentioned above), the stopper having an abutting surface against which a leading end of the sheet on the downstream side in the conveying direction abuts, wherein the stopper rotates around the rotation shaft such that a posture of the stopper switches between a first posture having a first angle at which an angle between the abutting surface and the stack surface is an obtuse angle, and a second posture having a second angle at which an angle between the abutting surface and the stack surface is an obtuse angle, the second angle being greater than the first angle (see Figures 3A and 3B as mentioned above); and an image forming device (50B) configured to form an image on a sheet conveyed by the sheet supply device.  
 	Regarding claims 10 and 11, Furusawa disclosed a controller (providing the conveying force) configured to control a posture of the stopper, such that the controller causes the stopper to rotate from the first posture to the second posture along with the start of driving of the first roller (see at least paragraph 0030).  
 	Regarding claim 12, Furusawa disclosed a shaft center of the rotation shaft is present at a height position that is lower than or equal to a height position of the stack surface (paragraph 0031 and Figure 4B).  
 	Regarding claim 13, Furusawa disclosed the stopper is configured to freely adjust the angles of the abutting surface in the first posture and the second posture (see at least Figures 3A-4B).  
	Regarding claim 18, Furusawa disclosed the first roller, the second roller, and stopper are configured to convey a single sheet in the conveying direction, with the proviso that two or more sheets are not conveyed at one time by the first roller, the second roller, and stopper (see at least the abstract).  
 	Regarding claim 19, Furusawa disclosed a sheet supply method, comprising: 
 	conveying by a first roller (5) an uppermost sheet of a plurality of sheets from a sheet stacking component having a stack surface on which the plurality of sheets are stacked toward a downstream side in a conveying direction of the sheet; conveying by a second roller (23) the sheet conveyed by the first roller; and rotating a stopper (30) around a rotation shaft along a width direction of the sheet parallel to the stack surface and perpendicular to the conveying direction, the stopper having an abutting surface against which a leading end of the sheet on the downstream side in the conveying direction abuts, and switching a posture of the stopper between a first posture (Figure 3A) having a first angle at which an angle between the abutting surface and the stack surface is an obtuse angle, and a second posture (Figure 3B) having a second angle at which an angle between the abutting surface and the stack surface is an obtuse angle, the second angle being greater than the first angle.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 7, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Kim US 2004/0251612 (“Kim”).  Regarding claims 4, 5, 14, 15, and 20, Furusawa disclosed the limitations of claims 1, 9, and 19 as listed above, but did not teach a pressing plate as claimed.  Kim teaches a pressing plate (150) configured to press a trailing end of a sheet stacked on a stack surface opposite to a leading end such that the leading end is pressed against an abutting surface (Figures 2-4). The pressing plate has a pressing surface (151) configured to press the trailing end of the sheet, and a tilt angle of the pressing surface with respect to the stack surface is equal to a tilt angle of the abutting surface when the stopper is in the first posture (see Figures 2-4).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Kim to provide such a pressing plate  in order to push the trailing edges of the sheets so the leading edges contact the inclined surface thereby being supported as taught by Kim.
Regarding claims 7 and 17, Furusawa disclosed the limitations of claims 1, 9, and 19 as listed above, but did not teach a unique surface material as claimed.  Kim teaches a surface material (170) having a coefficient of static friction different from a coefficient of static friction of the abutting surface (161) is attachable to a stopper.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Kim to prevent two or more sheets from being picked up and fed, as taught by Kim.


Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Fujiwara et al. US 9,914,604 (“Fujiwara”).  Furusawa disclosed the limitations of claims 1 and 9 as listed above, but did not teach a plurality of stoppers as claimed.  Fujiwara teaches a plurality of stoppers (22) are provided, and the stoppers are provided at different positions in the width direction of the sheet (Figure 4).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Fujiwara within Furusawa to use a plurality of stopper in the width direction to equally support sides of the sheet in the width direction.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653